Citation Nr: 0702425	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under  
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter, Appellant's Son-In-Law

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 through 
January 1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003; the immediate cause of 
death was cardiovascular collapse, due to dilated 
cardiomyopathy and diffuse arteriosclerotic vessel disease.

2.  At the time of the veteran's death, his service connected 
disabilities included: post traumatic stress disorder (PTSD), 
residuals of frostbite with arthritis, bilaterally, a tender 
and painful scar on the left shoulder, weak feet, and a shell 
fragment wound to the left chest.

3.  Cardiovascular disease leading to his cardiovascular 
collapse, due to dilated cardiomyopathy and diffuse 
arteriosclerotic vessel disease was not manifested in service 
or within one year after discharge from service, and has not 
been shown to be related to service.

4.  The veteran's service-connected PTSD did not 
substantially or materially contribute to the cause of the 
veteran's death.

5.  The veteran was granted a total disability evaluation due 
to individual unemployability (TDIU) in February 2000, 
effective December 29, 1999.  The veteran was not entitled to 
TDIU for a period of 10 years or more prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the instant case, the Board concludes that the RO letter 
sent in April 2004, (prior to the June 2004 adverse 
determination) adequately informed the appellant of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
appellant was expected to provide.  The letter also 
essentially told the appellant to submit any information or 
evidence in her possession.  The RO additionally requested 
that the appellant identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on her behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for cause of death is not warranted.  
Consequently, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant in 
not notifying her of the evidence pertinent to this element.

The Board further notes that the veteran's service medical 
records, private medical records, VA treatment reports, and 
death certificate have been obtained.  A Veteran's Health 
Administration (VHA) opinion by a cardiologist is also of 
record.  Additionally, the appellant and her representative 
submitted numerous treatises and internet articles regarding 
an association between PTSD and increased risk of developing 
cardiovascular disease.  The appellant was also afforded a 
hearing before the undersigned veterans law judge (VLJ) in 
August 2006.  Finally, the appellant submitted numerous 
statements regarding the veteran's condition prior to his 
death.  The appellant has not identified any further evidence 
with respect to her claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran died on June [redacted], 2003.  The death certificate 
reflects that the immediate cause of death was cardiovascular 
collapse, due to dilated cardiomyopathy and diffuse 
arteriosclerotic vessel disease.  Other significant 
conditions listed as contributing to the death but not 
resulting in the underlying cause included end stage renal 
disease, diabetes mellitus type II, and pneumonia.

At the time of his death, the veteran was service-connected 
for the following disorders: PTSD, residuals of frostbite 
with arthritis, bilaterally, a tender and painful scar on the 
left shoulder, weak feet, and a shell fragment wound to the 
left chest.  The veteran's non-service connected disabilities 
at the time of death included; diabetes mellitus, 
hypertension, hyperlipidemia, coronary artery disease, venous 
insufficiency, and end-stage renal disease.  The veteran 
never established, or attempted to establish, service 
connection for cardiovascular disease, a kidney condition, 
diabetes, or pneumonia.  

The appellant contends that the veteran's continuous PTSD 
symptoms, including stress, anger, and problems sleeping, 
contributed to his development of cardiovascular disease, 
resulting in his myocardial infarction in 1980, and 
ultimately contributing to his death.

Review of the service medical records shows no treatment for, 
or diagnosis of, a heart condition or cardiovascular disease 
during service.  Review of the veteran's VA outpatient and 
private medical records fails to show a heart condition or 
cardiovascular disease manifesting within one year after 
discharge from service.  The first indication of heart 
problems is documented in the hospital records from Akron 
General Medical Center, showing a myocardial infarction in 
January 1980 and a coronary artery bypass surgery in March 
1980.  A December 1984 report of treatment noted that 
emotional stress causes angina.  The hospital records dated 
August 1985 and October 1990, from Akron General Medical 
Center noted the veteran's coronary artery disease, but made 
no mention of his PTSD.  Specifically, the October 1990 
hospital record listed the primary factors of his coronary 
artery disease to be a history of coronary artery disease, 
tobacco abuse, family history and hypercholesterolemia.  A 
May 1997 VA PTSD evaluation and a May 1997 memorandum signed 
by a VA staff psychologist discussed the veteran's PTSD 
symptoms and provided a diagnosis of PTSD related to service.  
A May 1998 VA examination conducted in conjunction with a 
claim for residuals of cold injuries noted a history of heart 
disease with coronary bypass surgeries in 1980 and 1990.  

A letter from Dr. T.C.M., the veteran's primary care 
physician, dated June and December 1999, indicated that the 
veteran's medical problems included coronary artery disease 
with ischemic cardiomyopathy and resultant congestive heart 
failure, diabetes mellitus with neuropathy, hyperlipidemia, 
prostatic enlargement, reflux esophagitis, chronic seasonal 
allergies, and traumatic stress syndrome.

An opinion by an epidemiologist at the New York Academy of 
Medicine, dated November 2004, discussed the connection 
between coronary artery disease and PTSD in veterans.  The 
epidemiologist noted that there is evidence to suggest that 
severe psychological distress caused by PTSD may be related 
to altered neuroendocrine and immune system functions that 
could lead to disease.  He concluded that if any veteran has 
a long-term history of PTSD, especially if the PTSD is 
concurrent with other major psychiatric disorders or 
inflammatory diseases, such as rheumatoid arthritis, 
psoriasis, thyroid disease, inflammatory bowel disease, etc., 
that the veteran would have a high risk for developing 
cardiovascular disease, including coronary artery disease or 
myocardial infarction.

An October 2005 letter from the veteran's cardiologist, Dr. 
A.I.N., indicated that during his treatment of the veteran 
over several decades, the veteran's problem list  included 
hypertension, coronary disease, status post coronary artery 
bypass grafting, congestive heart failure, abdominal aortic 
aneurysm, venous insufficiency, irritable bowel syndrome, 
diabetes mellitus, dyslipidemia, and PTSD relative to this 
service during World War II.  However the cardiologist did 
not offer any opinion attributing the veteran's 
cardiovascular condition to his PTSD.  An August 2006 letter 
clarified that the veteran never had a congenital heart 
disease and further stated that the veteran's death was a 
subsequent consequence of his arteriosclerotic disease.   

The appellant was afforded a hearing in August 2006, in 
conjunction with her claims.  During the hearing she asserted 
that the veteran's PTSD was a contributing factor in his 
death.  The appellant, her daughter, and her son-in-law 
described the veteran's PTSD symptoms, which included angry 
outbursts, banging on the wall, taking sleep medications, 
nightmares causing him to wake up screaming and sweaty, and 
being easily startled.  The appellant argued that years of 
dealing with the stress of PTSD contributed to the veteran's 
cardiovascular problems, and ultimately to his death.  

A Veterans Health Administration (VHA) opinion by a 
cardiologist was requested to determine whether or not the 
veteran's PTSD contributed to his cardiovascular problems.  
In an opinion dated October 2006, after an extensive review 
of the entire claims file, the VHA cardiologist concluded 
that it was less likely than not that PTSD caused or 
contributed to the veteran's death.  Specifically, the 
cardiologist opined that the veteran's myocardial infraction 
approximately 36 years after combat was not directly or 
indirectly caused by his PTSD.  Further, the cardiologist 
stated that an assessment of peer reviewed literature failed 
to reveal any connection between PTSD or Acute Stress 
Disorder and arteriosclerotic cardiovascular disease, making 
it less likely that it caused or contributed to the severe 
coronary artery disease suffered by the claimant.  Finally, 
the cardiologist stated that that the veteran's other medical 
problems at the time of death, specifically, diabetes 
mellitus, cigarette smoking, hypertension, obesity, a 
sedentary life style, and a family history, were the major 
factors in the disease suffered by the veteran.  

The appellant's representative submitted a letter dated 
October 2006, disagreeing with the VHA opinion.  The 
representative argued that the VHA opinion disregarded 
multiple expert medical studies that link PTSD and heart 
disease, and did not recognize the impact of PTSD on the 
veteran's behavior and habits which further increased the 
veteran's risk of heart disease.  The representative argued 
that PTSD was a multiplying force because it increased the 
likelihood of habits and behavior that are heart disease risk 
factors, such as smoking, drinking, being tense, accelerated 
heart rate, and poor nutrition.  The representative submitted 
numerous articles and a previous Board decision in which a 
veteran was granted service connection for cardiovascular 
disease as secondary to PTSD in support of his arguments.  

The appellant and her representative also submitted numerous 
articles and treatises discussing the potential connection 
between PTSD sufferers and the development of cardiovascular 
disease.  In sum, the articles and treatises noted a 
correlation between PTSD and poor health, cardiovascular, 
gastrointestinal and musculoskeletal disorders, and suggested 
that veterans with PTSD may be at an increased risk of death 
or have a higher long-term risk of heart attacks or poor 
health as a result of their PTSD.  

Finally, in a statement dated December 2006, the appellant 
reiterated her contentions that the veteran's PTSD 
contributed to his cardiovascular disease, and ultimately to 
his death.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the service-
connected PTSD and the cardiovascular disease that ultimately 
caused the veteran's death.  The Board has the duty to assess 
the credibility and weight to be given the evidence relative 
to this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  This assessment of credibility and weight to be 
given the evidence includes scrutiny of a medical 
professional's statements in association with such related 
factors as the basis for the opinions rendered, i.e., 
presence or absence of the clinical records.  In this case, 
the VHA opinion is the only medical opinion based on the 
review of the veteran's claims file, and as such the Board 
finds this opinion to be probative.  See Green v. Derwinski, 
1 Vet. App. 121 (1991) (VA is required to conduct an accurate 
and descriptive medical examination based on the complete 
medical record).  Specifically the VHA cardiologist stated 
that the veteran's PTSD did not directly or indirectly cause 
the veteran's myocardial infarction approximately 36 years 
after his difficult combat experience.  The VHA cardiologist 
also found that the veteran's cardiovascular disease was more 
likely caused by the other major risk factors present at the 
time of death.  

Conversely, the opinion provided by the epidemiologist of the 
New York Academy of Medicine was not based on review of the 
claims file.  Instead, it only provided the results of 
studies conducted regarding the correlation between PTSD and 
cardiovascular disease.  The epidemiologist concluded that 
long-term PTSD, especially when combined with other major 
psychiatric disorders or inflammatory diseases would lead to 
a high risk for developing cardiovascular disease, including 
coronary artery disease or myocardial infarction.  However, 
this opinion only offered a general conclusion regarding the 
correlation between PTSD and cardiovascular disease, without 
a review of the veteran's claim's file, and without any 
discussion this specific veteran's clinical records or 
medical problems.  Thus, the epidemiologist's opinion is 
without probative value.  

Furthermore, other letters submitted by the veteran's primary 
care physician and cardiologist only provide a list of the 
veteran's medical problems, and do not make any statement as 
to whether the veteran's PTSD contributed to his 
cardiovascular condition.  

Additionally, the numerous articles and treatises regarding a 
correlation between PTSD and cardiovascular disease and other 
health issues are not sufficiently conclusive to satisfy the 
nexus element of the claim, especially in light of the VHA 
opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

Finally, the appellant asserted in both her hearing, and in 
various statements, that the veteran's PTSD contributed to 
his cardiovascular condition, and ultimately to his death.  
However, as a lay person, the veteran lacks the capacity to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).
 
Given the above, there is no competent medical evidence of a 
nexus between PTSD and the veteran's cardiovascular disease, 
nor is there competent medical evidence showing that the 
veteran's cardiovascular disease was related to any incidence 
of service.  Therefore, the preponderance of the evidence is 
against entitlement to service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II. The claim for DIC under section 1318

The appellant, in essence, contends that because she is the 
surviving spouse of a deceased veteran who was rated as 
totally disabled, she is entitled to section 1318-DIC 
benefits.

38 U.S.C.A. § 1318 (West 2002), authorized payment of DIC to 
a benefits-eligible surviving spouse in cases where a 
veteran's death was not service-connected, provided the 
veteran was in receipt of or entitled to receive compensation 
at a rate of 100 percent (total rating) due to service-
connected disability for a period of ten or more years 
immediately preceding the death, or was so rated for a period 
of not less than 5 years from the date of discharge or other 
release from active service.  38 C.F.R. § 3.22 (2006).

In this case, there evidence reveals that the veteran died on 
June [redacted], 2003.  At the time of the veteran's death, service 
connection was not in effect for any disorder shown to have 
caused or contributed to his death.  However, he was shown to 
be service-connected for numerous disabilities described 
earlier in this decision and was in receipt of an 80 percent 
combined rating at the time of this death.  Also at the time 
of his death, he was in receipt of total disability rating 
due to individual unemployablitiy (TDIU), effective December 
29, 1999, less than 10 years preceding his death.  TDIU was 
granted by the RO in a February 2000 rating decision.

Therefore the evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the dated of discharge or other 
release from active service. 

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning the severity, and length 
of persistence of symptoms of the veteran's service-connected 
disabilities are not dispositive in this particular case.  
The Board finds that the evidentiary record, with application 
of pertinent governing criteria, does not support a grant of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Consequently, DIC benefits under § 1318 are not warranted.  




ORDER

Service connection for the cause of death is denied.

Entitlement to DIC under Section 1318.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


